DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Kimball et al. (US 2011/0221180 A1).
With respect to claim 1, Kimball et al. discloses a skate blade guard comprising a monolithic element 200 extending along a longitudinal axis with a longitudinal groove 215 for receiving the blade 155, said groove is formed within a bellow shaped body structure 220, which is deformable along the length of the element, as shown in figures 1-4.
With respect to claim 2, said bellow structure includes a bottom surface with corrugations 430, as shown in figures 1-4.
With respect to claim 3, the monolithic element is shaped in a bellow shape, as shown in figure 2D.
With respect to claims 4 and 7, said bellow structure includes a plurality of inclined portions along the bottom surface 431 and extending along the length of the element and intersecting the an axis parallel to said longitudinal axis, as shown in figure 4.
With respect to claim 5, said inclined portions are adjacent to each other and form a zig-zag configuration, as shown in figure 4.
With respect to claim 6, the bellow structure extends the length of the element, as shown in figures 2A and 2D.
With respect to claim 8, said inclined portions are along a bottom surface for engaging the ground, as shown in figure 2A.

    PNG
    media_image1.png
    166
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    270
    485
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al., as applied to claim 1 above, and further in view of DiMeglio et al. (US 5,513,881 A).
Kimball et al. does not disclose pass-through openings laterally extending to the blade.  DiMeglio et al. does disclose a skate blade guard comprising body 2, groove 8, and pass-through openings 68 extending through the body into the blade groove, as shown in figures 1 and 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings of DiMeglio et al. into the blade guard of Kimball et al. in order to allow cutting out portions of the guard for sizing and fitting purposes.

    PNG
    media_image3.png
    325
    479
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al., as applied to claim 1 above, and further in view of Hall (US 4,673,196 A).
Kimball et al. does not disclose an embossed convexity within the groove.  Hall does disclose a blade groove 12 with embossed convexity 24, as shown in figure 4.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embossed convexity into the blade groove of Kimball et al. in order to support the inner arch of the bottom of the blade.

    PNG
    media_image4.png
    218
    266
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
With respect to the applicant’s arguments concerning claim 1, the blade guard of Kimball et al. ‘881 appears to have flex considering the use of the term “semi-flex”, as recited in para. 27, which would inherently alter the length of the channel, even if only by a small amount.  With respect to the limitation of “bellows-like”, while conventional bellows would be the accordion shape, the examiner takes the position that any shape with multiple, alternating peaks and troughs can be considered “bellows-like”.  For these reasons the rejection stands.  
Examiner note: Referring to applicant’s figure 4, further claiming that the bottoms of the upper recesses 38 extend down past the peaks of the lower recesses 38 of the bellows shaped groove, appears to give the element it’s flexing abilities and may be favorable in defining over the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618